Third District Court of Appeal
                                  State of Florida

                          Opinion filed December 7, 2022.
          Not final until disposition of timely filed motion for rehearing.

                               ________________

                                 No. 3D22-169
                          Lower Tribunal No. 21-18442
                             ________________


                                  Condor, S.A.,
                                   Appellant,

                                        vs.

                      The Plurinational State of Bolivia,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

      Reed Smith LLP, and Edward M. Mullins, Ana M. Barton and Daniel
Alvarez Sox, for appellant.

    Greenberg Traurig, P.A., and Brigid F. Cech Samole and Bethany J.M.
Pandher, for appellee.


Before EMAS, SCALES1 and HENDON, JJ.




1
    Judge Scales did not participate in oral argument.
         PER CURIAM.

         Appellant Condor, S.A., co-defendant below, appeals a January 2,

2022 non-final order denying Condor’s motion to dismiss for lack of personal

jurisdiction. See Fla. R. App. P. 9.130(a)(3)(C)(i) (providing Florida’s district

courts with appellate jurisdiction to review non-final orders that “determine .

. . the jurisdiction of the person”). We reverse the challenged order because:

(i) appellee, plaintiff below, the Plurinational State of Bolivia’s (“Bolivia”)

operative amended complaint failed to sufficiently allege that Condor

committed a tortious act in Florida, see § 48.193(1)(a)2., Fla. Stat. (2021);

and (ii) Bolivia failed to refute Condor’s sworn declaration attesting that

Condor did not participate in a business venture in Florida, see §

48.193(1)(a)1., Fla. Stat. (2021).

    I.     RELEVANT FACTS AND PROCEDURAL HISTORY2

         Condor is a Brazilian company that manufactures riot suppression

weaponry (i.e., tear gas, flash and sound grenades, rubber bullets, etc.) for

sale in foreign countries, not including the United States. In late 2019, Bolivia

notified Condor that “due to logistical and legal problems” Condor could no

longer sell Condor’s weapons to Bolivia through its usual means. Condor


2
  The facts contained herein are taken from Bolivia’s amended complaint and
the parties’ competing declarations submitted to the trial court for
consideration of Condor’s motion to dismiss for lack of personal jurisdiction.

                                       2
then took steps to sell its weapons to Bolivia through a distributor, co-

defendant Bravo Tactical Solutions, LLC (“Bravo Tactical”), a Florida

corporation. Condor first entered into an agreement, on December 17, 2019,

to sell its weapons to Bravo Tactical for approximately $3.4 million, the same

price that Condor would have charged any other distributor under similar

circumstances. Bravo Tactical then, on December 19, 2019, entered into a

separate agreement to sell the weapons to Bolivia for approximately $5.7

million (“the Weapons Contract”). Importantly, Condor was not a party to the

Weapons Contract. Condor manufactured and delivered the weapons to

Bolivia in Brazil, receiving payment from Bravo Tactical in Condor’s Brazilian

bank account.

      It is not disputed that co-defendants Bryan Berkman and Louis

Berkman, officers of Bravo Tactical, bribed certain Bolivian government

officials (also co-defendants in this case) to enter into the Weapons Contract,

with both the Berkmans and the Bolivian government officials splitting the

approximately $2.3 million profit from the sale. Indeed, the Berkmans and

most of the corrupt Bolivian government officials pled guilty in federal court

to participating in a bribery and money laundering conspiracy. Condor,

referenced indirectly as an “Intermediary Company” in the federal criminal

proceeding, was never charged with a federal crime.



                                      3
      In 2021, Bolivia filed the instant civil action in the Miami-Dade County

Circuit Court against the Berkmans, Bravo Tactical, the former Bolivian

government officials and Condor. 3 Relying upon the federal criminal

proceeding, Bolivia’s amended complaint set forth the bribery and money

laundering scheme, alleging that Condor was a co-conspirator. Bolivia’s

pleading alleged, in relevant part, that Condor (i) “conspired with Defendant

Bravo Tactical to enter into the contract with the Bolivian Ministry of Defense

for the sale of chemical agents and ammunitions manufacturer by Defendant

Condor knowing that Defendant Bravo Tactical would offer such goods at a

significant surcharge,” and (ii) “conspired to participate in a scheme whereby

[the former Bolivian government officials] were paid secret bribes in

exchange for awarding the Weapons Contract to Defendant Bravo Tactical.”

Bolivia’s amended complaint asserted that the trial court had specific

personal jurisdiction over nonresident Condor under Florida’s long-arm

statute because, Bolivia alleged, Condor operated, conducted, engaged in,

or carried on a business venture in Florida in relation to the Weapons


3
   Bolivia’s amended complaint alleged claims against Condor for civil
conspiracy (counts V and XIV), conspiracy to violate the Florida Deceptive
and Unfair Trade Practices Act (count XV), aiding and abetting breach of
fiduciary duty (count VI), violation of Florida’s RICO Act (count VII), unjust
enrichment (count IX), equitable lien (count X), and violations of Bolivian law
(counts XII and XIII).


                                      4
Contract and/or committed tortious acts in Florida in relation to the

conspiracy. See § 48.193(1)(a)1.-2., Fla. Stat. (2021). 4

      On October 12, 2021, Condor filed its “Motion to Dismiss for Failure to

State a Claim and Lack of Personal Jurisdiction.” Therein, Condor claimed

that Bolivia’s amended complaint failed to sufficiently allege Condor’s

participation in a conspiracy, arguing that Bolivia’s pleading alleged only that

Condor engaged in a routine business transaction to make a profit. Condor

also disputed the trial court’s exercise of specific personal jurisdiction over it

under Florida’s long-arm statute, submitting the sworn declaration of its

“Commercial Director” who contested the amended complaint’s jurisdictional

allegation. Bolivia then filed a response in opposition to Condor’s motion to

dismiss, providing the sworn declaration of its “General Director of Legal

Matters of the State Attorney General’s Office,” who, in relevant part,


4
 Personal jurisdiction over a nonresident defendant under Florida’s long-arm
statute is either general or specific. “A Florida court has ‘general’ jurisdiction
over a nonresident defendant when the defendant has ‘engaged in
substantial and not isolated activity within this state.’” Banco de los
Trabajadores v. Cortez Moreno, 237 So. 3d 1127, 1132 (Fla. 3d DCA 2018)
(citing section 48.193(2) of the Florida Statutes). “A Florida court may
exercise ‘specific’ jurisdiction over a nonresident defendant in those cases in
which it is alleged that the nonresident defendant commits any of the specific
acts enumerated in the statute in Florida, so long as the cause of action
arises from that enumerated act committed in Florida.” Id. at 1133 (citing
section 48.193(1)(a)1.-9. of the Florida Statutes).




                                        5
attested that the amended complaint’s allegations were accurate and that

the various documents attached to the declaration were authentic.

      On November 19, 2021, the trial court held a non-evidentiary hearing

on Condor’s motion to dismiss. The hearing transcript reflects that the court

adjourned the hearing without making a ruling and directed the parties to

submit competing, proposed orders. On January 2, 2022, the trial court

entered Bolivia’s proposed order denying Condor’s motion to dismiss.

      In the January 2, 2022 order, the trial court cited two, independent

bases for extending specific personal jurisdiction over nonresident Condor

under Florida’s long-arm statute, determining that: (i) Bolivia’s amended

complaint sufficiently alleged Condor’s participation in a civil conspiracy to

commit a tortious act in Florida, § 48.193(1)(a)2., Fla. Stat. (2021); and (ii)

Condor operated, conducted, engaged in, or carried on a business venture

in Florida in relation to the Weapons Contract. § 48.193(1)(a)1., Fla. Stat.

(2021). The trial court also found that Condor had sufficient minimum

contacts with Florida to satisfy federal, constitutional due process concerns.

      Condor timely appealed this January 2, 2022 order.




                                      6
    II.     ANALYSIS5

          The trial court conducts a two-step inquiry to determine whether it has

personal jurisdiction over a nonresident defendant. See Parisi v. Kingston,

314 So. 3d 656, 660 (Fla. 3d DCA 2021) (citing Venetian Salami Co. v.

Parthenais, 554 So. 2d 499, 502 (Fla. 1989)). First, the court looks to

whether the operative complaint either tracks the language of Florida’s long-

arm statute or “alleges facts sufficient to show that the defendant’s actions

fit within one or more subsections of the statute.” Id. If the complaint’s

allegations are sufficient to establish application of the long-arm statute, the

court must then determine whether the defendant has “sufficient minimum

contacts” with Florida to satisfy due process concerns under the federal

constitution. Id. If, however, the complaint’s allegations fail to allege a

sufficient basis to establish that the long-arm statute applies, the

constitutional inquiry is not necessary and the trial court must dismiss the

operative pleading for lack of personal jurisdiction. Id.

          In this appeal, as below, Condor challenges the trial court’s exercise

of specific personal jurisdiction over it under Florida’s long-arm statute.

Specifically, Condor asserts that the trial court erred when it determined that:


5
 “We review de novo the trial court’s decision on a motion to dismiss for lack
of personal jurisdiction of a defendant.” Banco de los Trabajadores, 237 So.
3d at 1132 n.5.

                                         7
(i) Bolivia’s amended complaint sufficiently alleged that Condor committed a

tortious act in Florida in furtherance of a conspiracy, § 48.193(1)(a)2., Fla.

Stat. (2021); and (ii) Condor conducted a business venture in Florida in

relation to the Weapons Contract. § 48.193(1)(a)1., Fla. Stat. (2021). We

address each ground in turn.

   A. Extension of Florida’s Long-Arm Statute under the Co-Conspirator
      Theory

      Condor challenges the trial court’s determination that Bolivia’s

amended complaint adequately alleged that Condor conspired with Condor’s

co-defendants to illegally – through bribery – procure the Weapons Contract.

“A civil conspiracy requires: (a) an agreement between two or more parties,

(b) to do an unlawful act or to do a lawful act by unlawful means, (c) the doing

of some overt act in pursuance of the conspiracy, and (d) damage to plaintiff

as a result of the acts done under the conspiracy.” Raimi v. Furlong, 702 So.

2d 1273, 1284 (Fla. 3d DCA 1997). “[I]f a plaintiff has successfully alleged a

cause of action for conspiracy among the defendants to commit tortious acts

toward the plaintiff, and if the plaintiff has successfully alleged that any

member of that conspiracy committed tortious acts in Florida in furtherance

of that conspiracy, then all of the conspirators are subject to the jurisdiction

of Florida through its long-arm statute.” NHB Advisors, Inc. v. Czyzyk, 95 So.

3d 444, 448 (Fla. 4th DCA 2012). This method of extending specific personal


                                       8
jurisdiction over a nonresident defendant under the long-arm statute is

known as the co-conspirator theory. Id.

      Here, Condor does not dispute that the amended complaint sufficiently

alleged that (i) Bravo Tactical, the Berkmans and the former Bolivian

government officials conspired to commit tortious acts toward Bolivia, and

(ii) the Berkmans and Bravo Tactical committed tortious acts in Florida in

furtherance of the conspiracy. Condor, rather, contends that Bolivia’s

amended complaint’s conspiracy allegations are impermissibly vague and

conclusory as to Condor’s involvement and participation in this conspiracy.

Consequently, Condor argues, the trial court erred in extending specific

personal jurisdiction over it through application of the co-conspirator theory.

Id. (“[A] court will decline to apply the co-conspirator theory to extend

jurisdiction over nonresidents if the plaintiff fails to plead with specificity any

facts supporting the existence of the conspiracy and provides nothing more

than vague and conclusory allegations regarding a conspiracy involving the

defendants.”); Parisi, 314 So. 3d at 661 (“[A] claim for civil conspiracy must

contain clear, positive and specific allegations; general allegations of

conspiracy are not sufficient. And, where the conspiracy allegations are

deficient, the trial court must dismiss the complaint against a nonresident




                                        9
defendant for lack of personal jurisdiction.”) (citation omitted). On our de

novo review of Bolivia’s amended complaint, we agree with Condor.

      While Bolivia’s amended complaint clearly alleged a conspiracy

between Bravo Tactical, the Berkmans and the former Bolivian government

officials to sell tear gas, rubber bullets and other forms of riot control

weapons to the Bolivian government at an inflated price via a bribery and

money laundering scheme, and alleged that the Berkmans and Bravo

Tactical committed certain acts in furtherance of this conspiracy in Florida,

Bolivia’s pleading otherwise failed to make the requisite clear, positive and

specific allegations of Condor’s participation in the conspiracy. Parisi, 314

So. 3d at 663. At most, the pleading alleged that Condor sold its riot control

weapons to Bravo Tactical knowing that Bravo Tactical would then sell the

weapons to Bolivia at a “significant surcharge.” Far from a conspiracy, this is

a common, rather routine, business practice. Missing entirely from Bolivia’s

amended complaint is any specific allegation detailing Condor’s knowledge

of, and participation in, the bribery and money laundering scheme between

Bravo Tactical, the Berkmans and the former Bolivian government officials.

See Savoia-McHugh v. Glass, Case No. 3:19cv2018-MCR/HTC, 2020 WL

12309558, at *8, *9 (N.D. Fla. Aug. 5, 2020) (recognizing that “each

coconspirator . . . need only know of the scheme and assist in it in some



                                      10
way to be held responsible for all of the acts of his coconspirators,” and

dismissing a complaint for lack of personal jurisdiction where “[the

nonresident defendant’s] involvement in the transactions and his alleged

benefit from them [did] not give rise to a reasonable inference that he joined

a conspiracy, because there [was] no factual allegation to indicate he was

aware of the alleged wrongdoing” (quoting Charles v. Fla. Foreclosure

Placement Ctr., LLC, 988 So. 2d 1156, 1160 (Fla. 3d DCA 2008)));

Birmingham v. RoFx.net, Case No. 21-23472-CIV, 2022 WL 1686683, at *1

(S.D. Fla. May 26, 2022) (dismissing a complaint for lack of personal

jurisdiction because the pleading’s allegations that the nonresident

defendant “would receive funds from RoFx customers and route the illicit

funds as directed by the RoFx Operators – with little or no scrutiny” did not

allow for a reasonable inference that the defendant played a “conscious role”

in the alleged conspiracy); cf. Menendez v. Beech Acceptance Corp., 521

So. 2d 178, 180 (Fla. 3d DCA 1988) (recognizing that “[s]ome proof of

knowledge of a conspiracy, and participation in it by the alleged tortfeasor,

must be shown”). Indeed, Condor sold the weapons to Bravo Tactical for the

same amount of money that it would have charged any distributor under

similar circumstances. Because Bolivia’s amended complaint failed to

sufficiently allege Condor’s participation in the conspiracy, the trial court



                                     11
erred in extending the long-arm statute to Condor under the co-conspirator

theory. Parisi, 314 So. 3d at 661.

      Moreover, to the extent the trial court was persuaded that either

Bolivia’s response to the motion to dismiss or the various attachments to

Bolivia’s competing declaration provided the requisite level of specificity that

is missing from Bolivia’s amended complaint, we find that this was also error.

“Until the plaintiff – within the four corners of the complaint – pleads a legally

sufficient basis for extending long-arm jurisdiction over a nonresident

defendant, the defendant is not required to file an affidavit, declaration or

present other evidence to contest personal jurisdiction.” Id. at 663. “That

[Condor] filed a declaration supporting [its] motion to dismiss, and that

[Bolivia] filed [its] own competing declaration, is inconsequential because the

operative pleading is impermissibly vague and conclusory and, therefore,

does not sufficiently plead a basis for extending jurisdiction over [Condor].”

Id. at 664.

      As we explained in Parisi, “Venetian Salami’s burden shifting analysis

is triggered, and the parties’ competing affidavits become relevant, only

when the operative pleading adequately alleges a basis for extending long-

arm jurisdiction over a non-resident defendant; a non-resident defendant

does not have to anticipate the plaintiff, in a responsive declaration, affidavit,



                                       12
or otherwise, asserting entirely new allegations in support of personal

jurisdiction.” Id. (emphasis added). In other words, to correct its pleading

deficiency, Bolivia could not assert new allegations in either its response to

Condor’s motion to dismiss or its sworn declaration that purported to provide

the requisite clear, positive and specific allegations that are missing from its

amended complaint. 6

      Because there was no basis for extending specific personal jurisdiction

over Condor through application of the co-conspirator theory, the trial court

should have dismissed Bolivia’s amended complaint as to Condor’s alleged

participation in a conspiracy.7

    B. Extension of Florida’s Long-Arm Statute Based on Condor’s Alleged
       Carrying on a Business Venture in Florida in Relation to the Weapons
       Contract




6
  We express no opinion as to whether the facts asserted in either Bolivia’s
response to the motion to dismiss or the documents attached to its sworn
declaration, if incorporated into a second amended complaint, would
sufficiently allege Condor’s participation in a civil conspiracy.
7
  Because Bolivia filed only one amended complaint in this case, the trial
court should have dismissed Bolivia’s amended complaint without prejudice
to Bolivia filing a second amended complaint. See Parisi, 314 So. 3d at 664;
World Class Yachts, Inc. v. Murphy, 731 So. 2d 798, 800 (Fla. 4th DCA 1999)
(recognizing that a plaintiff should be given “leave to amend a complaint
unless the privilege has been abused, there is prejudice to the opposing
party, or amendment would be futile”).


                                      13
      Condor also challenges the trial court’s alternate basis for exercising

personal jurisdiction over Condor, i.e., the trial court’s determination that

Bolivia had adequately established that, with regard to the Weapons

Contract, Condor had conducted business in Florida. For the purposes of

section 48.193(1)(a)1. of the Florida Statutes, “to demonstrate that a

nonresident defendant is ‘carrying on business’ the defendant’s activities

‘must be considered collectively and show a general course of business

activity in the state for pecuniary benefit.’” Stonepeak Partners, LP v. Tall

Tower Capital, LLC, 231 So. 3d 548, 555 (Fla. 2d DCA 2017) (quoting RMS

Titanic, Inc. v. Kingsmen Creatives, Ltd., 579 Fed. Appx. 779, 783 (11th Cir.

2014)). “Factors to consider in making this determination “include: (1) ‘the

presence and operation of an office in Florida’; (2) ‘the possession and

maintenance of a license to do business in Florida’; (3) ‘the number of Florida

clients served’; and (4) ‘the percentage of overall revenue gleaned from

Florida clients.’” Id. (quoting RMS Titanic, Inc., 579 Fed. Appx. at 784).

      “To bring the cause within the ambit of the long-arm statute, the

complaint may either allege facts sufficient to show that the defendant’s

actions fit within one or more of the subsections of the statute, or track the

language of the statute.” Woodruff-Sawyer & Co. v. Ghilotti, 255 So. 3d 423,

427 (Fla. 3d DCA 2018). Here, trial court correctly found that the amended



                                      14
complaint’s specific jurisdictional allegation that Condor “operated,

conducted, engaged in, or carried on a business venture in Florida in relation

to the Weapons Contract” adequately tracked the language of the long-arm

statute. See § 48.193(1)(a)1., Fla. Stat. (2021). Thus, Condor bore the

burden of refuting the allegation by affidavit or other sworn proof. Woodruff-

Sawyer & Co., 255 So. 3d at 427.

      Condor met its burden by submitting the sworn declaration of its

“Commercial Director” who contested the amended complaint’s jurisdictional

allegation. Among other things, this declarant attested that Condor: does not

have an office in Florida; is not licensed or registered to do business in

Florida; does not conduct any business in Florida; does not have any bank

accounts in Florida; does not market any products in Florida; and does not

sell any products to the United States. Further, “Condor did not solicit Bravo

Tactical Solutions . . . in Florida.” “Rather, Bravo [Tactical] approached

Condor in or around November of 2019 to purchase certain products that it

would resell to Bolivia.” “Condor did not review or approve the [Weapons]

Contract or even know its terms, including the retail price Bravo [Tactical]

charged to Bolivia.” “Condor manufactured, sold and delivered the

[weapons] in Brazil.” “Bolivia sent a Bolivian military plane to Brazil to receive

and take the [weapons] to Bolivia.” Finally, this declarant attested that



                                       15
Condor received payment from Bravo Tactical in Condor’s Brazilian bank

account.

      Because Condor’s sworn declaration fully disputed the amended

complaint’s   jurisdictional   allegations   regarding Condor’s      conducting

business in Florida, the burden then shifted back to Bolivia to “refute the

proof” in Condor’s sworn declaration with its own affidavit or other sworn

proof demonstrating that there is a basis for the Florida court to assert long-

arm jurisdiction over Condor. Id.; Rautenberg v. Falz, 193 So. 3d 924, 929

(Fla. 2d DCA 2016) (“If the defendant’s affidavit fully disputes the

jurisdictional allegations, then the burden shifts back to the plaintiff to prove

by affidavit or other sworn proof that there is a basis for long-arm

jurisdiction.”). Bolivia responded to Condor’s showing by submitting the

declaration of Bolivia’s “General Director of Legal Matters of the State

Attorney General’s Office,” who, in relevant part, attested merely that the

amended complaint’s allegations were accurate and that the documents

attached to the declaration were authentic. 8 Bolivia’s affiant’s general and


8
  Those documents included: (i) a November 26, 2019 letter from the Bolivian
government informing Condor that Bolivia would only purchase weapons
through Bravo Tactical; (ii) a December 9, 2019 Condor proposal to sell its
weapons to Bravo Tactical that set forth the quantity, delivery terms and
guarantee of its weapons; (iii) a December 10, 2019 Condor letter informing
the Bolivian government that Bravo Tactical would be the distributor of
Condor’s weapons; (iv) the transcripts of voice messages between

                                       16
somewhat conclusory assertions, though, failed to refute the showing of

Condor, and they did not establish Condor’s participation in a business

venture in Florida with respect to the Weapons Contract between Bolivia and

Bravo Tactical. Simply put, in response to Condor’s evidentiary showing,

Bolivia presented no evidence that Condor conducted business in Florida

related to the Weapons Contract. See Stonepeak Partners, LP, 231 So. 3d

at 557 (“The trial court did not find and the evidence does not support that

[the nonresident defendant] dealt in any goods, services, or property in

Florida or that [the nonresident defendant’s] activities in Florida showed a

general course of business activity for pecuniary gain.”); Wrapapan, LLC v.

Elson, 322 So. 3d 684, 688 (Fla. 4th DCA 2021) (“[I]t is undisputed that the

negotiation and drafting of the unexecuted agreements occurred in New

York. Those agreements required no performance in Florida, nor did any

meetings concerning the venture take place in Florida. The appellants do not

have an office in Florida and do not hold a license to operate in Florida. Thus,

contrary to the trial court’s ruling, the defendants did not carry on a business

venture in Florida.”).



representatives for Condor and Bravo Tactical with respect to Bolivia’s
receipt of the weapons in Brazil; and (v) bank statements reflecting wire
transfers from Bravo Tactical’s Florida bank account to Condor’s Brazilian
bank account.

                                      17
          Bolivia, therefore, did not satisfy the requirements, under Florida’s

long-arm statute, for the trial court to exercise specific personal jurisdiction

over Condor. The trial court should have dismissed the amended complaint

as to Condor’s alleged participation in a business venture in Florida in

relation to the Weapons Contract. Wrapapan, LLC, 322 So. 3d at 689;

Stonepeak Partners, LP, 231 So. 3d at 558; Hilltopper Holding Corp. v.

Estate of Cutchin ex rel. Engle, 955 So. 2d 598, 602 (Fla. 2d DCA 2007) (“If

the plaintiff fails to come forward with sworn proof to refute the allegations in

the defendant’s affidavit and to prove jurisdiction, the defendant’s motion to

dismiss must be granted.”).

   III.     CONCLUSION

          Bolivia’s amended complaint set forth only impermissibly vague and

conclusory allegations as to nonresident Condor’s participation in a civil

conspiracy between residents Luis Berkman, Bryan Berkman, Bravo Tactical

and former Bolivian government officials. These allegations were not

sufficient to establish personal jurisdiction over Condor under section

48.193(1)(a)2. for committing a tortious act within the state. Further, in

seeking to establish personal jurisdiction over Condor under section

48.193(1)(a)1., Bolivia failed to refute Condor’s sworn declaration attesting

that Condor did not participate in a business venture in Florida. We,



                                        18
therefore, reverse the January 2, 2022 non-final order, and we remand with

instructions that the trial court dismiss the amended complaint without

prejudice to Bolivia filing a second amended complaint.

     Reversed and remanded with instructions.




                                    19